Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00023-CR

                                           Jesus AYALA,
                                              Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2003-CRS-000058-D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 30, 2014

DISMISSED FOR WANT OF JURISDICTION

           The trial court signed the judgment sought to be appealed on November 19, 2003. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed on December

19, 2003. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal

was due on January 5, 2004. TEX. R. APP. P. 26.3. Appellant did not file his notice of appeal until

January 9, 2014; appellant did not file a motion for extension of time. This court issued an order

on March 31, 2014 directing appellant to show cause why this appeal should not be dismissed for
                                                                                     04-14-00023-CR


lack of jurisdiction. Appellant’s counsel filed a written response conceding that the notice of

appeal was late and this court does not have jurisdiction.

       When a notice of appeal and motion for extension of time are not filed within the fifteen-

day grace period allowed by Rule 26.3, the appellate court lacks jurisdiction. TEX. R. APP. P. 26.3;

see Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (an out-of-time appeal from a final felony

conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure). Accordingly, the State’s motion to dismiss this appeal for lack of

jurisdiction is granted, and this appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-